The problem here is well stated by the court in a memorandum attached to its order granting a new trial:
"The motion for a directed verdict for the defendant was granted on the ground that the statute of limitations could not be tolled by the parties except by 'some writing signed by the party to be charged thereby,' and no such writing was proved by the plaintiff. If that were all that is involved here, the motion for a new trial would be denied.
"The holding now is that a defendant may be estopped toplead the statute by an oral promise, made before the statutehas run, not to plead it, and that the testimony of the plaintiff's witnesses, if believed by the jury, would be sufficient to establish such an estoppel." (Italics supplied.)
Our statute, Mason St. 1927, § 9185, provides:
"Actions can only be commenced within the periods prescribed in this chapter, after the cause of action accrues." (In this case six years.)
To toll that statute, § 9204 provides:
"No acknowledgment or promise shall be evidence of a new or continuing contract * * * unless the same is contained in some writing signed by the party to be charged thereby."
Not until nearly seven and one-half years after the contract matured was the present action commenced. To void its consequences, we have as a basis therefor the testimony of plaintiff, which may be summarized in this fashion: *Page 371 
"I told Mr. Bradley that the Northern National Bank were forcing the settlement of my account with them and the reason why I owed them, he knew, was because he owed me, and that it was absolutely necessary that I collect some of this principal and interest at this time because the bank had served me that they were going to sell out the collateral of my wife and of my father and I couldn't stand for it if it was in any way possible to get out of it, and I told Mr. Bradley I was unable to even pay the interest and it would be absolutely necessary that I collect something, or else we would have to use other means of collecting. That is the gist of our whole conversation that day.
Q. "What did Mr. Bradley say in response to that?
A. " 'It is unnecessary for you to take any other action now because of the fact that I am going to be released this fall from the First National Bank of the collateral that they had and I will be able then to make some new arrangement with you and settle your old account, you are the only one that I will owe.' * * * 'It is unnecessary for you to do anything now, wait a few months, you will not lose anything by waiting.' * * * Around Thanksgiving time he would be all cleaned up at the other bank.
Q. "What was he going to do then?
* * * * *
A. "Make new arrangements with me and settle the account with interest. * * * I never told him I would not sue him.
* * * * *
Q. "Was there anything said in that conversation about the question of the claim outlawing or anything of that sort?
A. "No, sir."
In the early case of Whitaker v. Rice, 9 Minn. 1, 6 (13, 18), 86 Am. D. 78, this court quoted from the case of Van Keuren v. Parmelee, 2 N.Y. 523, 526, 51 Am. D. 322 (decided in December 1849), giving a history of the original statute of 21 James 1, c. 16. This statute, said the court — *Page 372 
"was not very well received by the legal profession." Consequently the courts began to regard it "with disfavor, and to resort to the most subtle constructions for the purpose of restricting its influence. There was a period when one who was spoken to on the subject of an old debt could not well give a civil answer without saying enough to take the case out of the statute." Later, the courts "began to regard this as a beneficial statute — a statute of repose — and commenced the difficult task of retracing their steps. But there were many obstacles in the way of the backward movement; and the legislature, both here and in England, took up the matter, and went beyond the old statute by requiring a new promise or acknowledgment to be in writing. In consequence of the early departure from principle in the construction of the statute, the different views which prevailed at different periods, and the unequal pace of the courts in attempting to get back on solid ground, the books are full of conflicting decisions, and any attempt to reconcile them would be a useless waste of time."
In Olson v. Dahl, 99 Minn. 433, 436, et seq., 109 N.W. 1001, 8 L.R.A.(N.S.) 444, 116 A.S.R. 435, 9 Ann. Cas. 252, the history of the act is well summarized by Mr. Justice Brown.
But the struggle has not ended, for, as said by Mr. Justice Peterson, by "the great weight of authority" the courts still adhere to the old theory of looking with disfavor upon it as one of genuine repose. The reason is not far to seek because there is an apparent injustice resulting where a valid debt by a strict application of the statute deprives of his claim one who has not been insistent against his debtor in collecting his debt. In 16 Harv. L.Rev. 517, 518, is found a note hearing upon what was then considered the recent cases (it was written nearly 40 years ago), but the author of the note, after reviewing the cases, came to this conclusion:
"On principle there seems to be no reason why the result of the statute of limitations as applied to debts should differ from that where it is applied to land. Though the statute in terms bars *Page 373 
only the remedy, in land cases it is well settled that when the statutory period has run, a good title is conferred on the adverse possessor and the true owner's right is gone. * * * Such a theory is in its nature as applicable to debts as to land. Practically it might seem as harsh that a true owner should lose his land, as that a creditor should lose his debt. Yet the results in the cases of real estate have been generally recognized as desirable. It is to be regretted that the law as to debts is settled on opposing lines. In any event the recent cases noted above show a fortunate tendency to limit that doctrine."
And the same thought is stated by the author in 4 Dunnell, Dig. Supp. § 5634.
The precise question before us never has been decided in this state, so we are free to adopt or reject the rule laid down by mere weight of the number of decisions by other courts. Being thus free from such "weight," we should apply the statute as written and give it full effect. No layman reading it can come to any other conclusion than that to revive an old debt or to continue the existence of a contract still effective there must be literal compliance with its requirements. Why, then, should courts lend their aid to destroy a statute of repose? If mere oral statements are allowed to toll it we have virtually no statute at all. The past history of the act and the language chosen by the lawmakers in enacting it bespeak its purpose. Compliance with its requirements is not difficult. Part payment of interest or principal is within its expressed terms made applicable to the continued existence of the contract as originally made. The debtor can renew the promise or provide for its continuance by executing "some writing signed by" him. When parties contract they do so in the daylight of existing law. Neither party to a contract will be heard to say that he did not know what the law was and by such means escape the consequences of his deliberate acts. And why isn't this the appropriate rule to apply in cases of this type?
The necessity of a writing to renew or extend a debt is illustrated in such cases as In re Estate of Walker, 184 Minn. 164, *Page 374 
238 N.W. 58, 76 A.L.R. 1450; Olson v. Myrland, 195 Minn. 626,264 N.W. 129. The sufficiency of such promise or acknowledgment was thoroughly discussed and disposed of in Reconstruction Finance Corp. v. Osven, 207 Minn. 146, 148, 149,290 N.W. 230. We there said that "an unqualified and unconditional acknowledgment of a debt implies a promise to pay it, the effect of which is to place the debt on the footing of one contracted at the time of such acknowledgment." That case further holds that "it is immaterial whether the acknowledgment precedes or follows the bar of the statute of limitations on the debt." These cases and those cited therein go far to sustain my contention that the statute should be given effect only when there has been compliance with its terms. In the Myrland case (195 Minn. 626, 264 N.W. 129) we held parol evidence inadmissible to show an extension of the debt. There the question presented was whether a certain letter was sufficient to come within the provisions of the statute. There, as in the Osven case, we held that the writing was sufficient. Shapley v. Abbott, 42 N.Y. 443, 1 Am. R. 548, although representing the minority view, to my mind outweighs in sound public policy and reason the numerical majority view. See Lively v. Tabor, 341 Mo. 352, 107 S.W.2d 62,111 A.L.R. 976, 981, and annotation, p. 984, et seq.
Nor do I believe that the cases cited in the majority opinion in respect to estoppel based on an oral promise of a purchaser at a foreclosure sale that he will forego the statutory limit of time to effect a redemption are in point. This is so for the simple reason that there is no statutory prohibition intervening, such as we have here. Furthermore, such purchaser does not lose his investment. At most there is but delay in getting title to the land or the proceeds of the sale price.
By giving effect to the act as written and by literally applying it, we shall be "on solid ground" instead of floundering in the quagmire of doubtful oral agreements which may or may not be founded upon actualities.
The order should be reversed. *Page 375 
MR. JUSTICE STONE, absent on account of illness, took no part in the consideration or decision of this case.